The question of the constitutionality of section 442-e of the Real Property Law is not before us on this appeal.
The decision of the trial court does not show upon its face that the plaintiff was denied a recovery because of his omission to procure a license. It is a decision for the defendant upon the merits generally. The Constitution commands us to presume that this decision, having been unanimously affirmed by the Appellate Division, is supported by the evidence (Constitution, art. VI, § 9).
The judgment should be affirmed with costs.
HISCOCK, Ch. J., CARDOZO, POUND, McLAUGHLIN, CRANE, ANDREWS and LEHMAN, JJ., concur.
Judgment affirmed.